
	
		I
		111th CONGRESS
		1st Session
		H. R. 3836
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Energy to provide credit
		  support to enhance the availability of private financing for clean energy
		  technology deployment.
	
	
		1.Indirect support
			(a)In
			 generalFor the purpose of enhancing the availability of private
			 financing for clean energy technology deployment, the Secretary of Energy
			 may—
				(1)provide credit
			 support to portfolios of taxable debt obligations originated by State, local,
			 and private sector entities that enable owners and users of buildings and
			 industrial facilities to—
					(A)significantly
			 increase the energy efficiency of such buildings or facilities; or
					(B)install systems
			 that individually generate electricity from renewable energy resources and have
			 a capacity of no more than 2 megawatts;
					(2)facilitate
			 financing transactions in tax equity markets and long-term purchasing of clean
			 energy by State, local, and nongovernmental not-for-profit entities, to the
			 degree and extent that the Secretary of Energy determines such financing
			 activity is appropriate and consistent with carrying out the purpose described
			 in subsection (b); and
				(3)provide credit
			 support to portfolios of taxable debt obligations originated by State, local,
			 and private sector entities that enable the deployment of energy storage
			 applications for electric drive vehicles, stationary applications, and
			 electricity transmission and distribution.
				(b)PurposeThe purpose of this program is to promote
			 access to affordable financing for accelerated and widespread deployment
			 of—
				(1)clean energy
			 technologies;
				(2)advanced or
			 enabling energy infrastructure technologies; and
				(3)energy efficiency
			 technologies in residential, commercial, and industrial applications, including
			 end-use efficiency in buildings.
				(c)DefinitionsFor
			 purposes of the section:
				(1)Clean energy
			 technologyThe term clean energy technology means a
			 technology related to the production, use, transmission, storage, control, or
			 conservation of energy—
					(A)that will
			 contribute to a stabilization of atmospheric greenhouse gas concentrations
			 thorough reduction, avoidance, or sequestration of energy-related emissions
			 and—
						(i)reduce the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, or transporting energy with
			 greater effectiveness through the infrastructure of the United States;
			 or
						(ii)diversify the
			 sources of energy supply of the United States to strengthen energy security and
			 to increase supplies with a favorable balance of environmental effects if the
			 entire technology system is considered; and
						(B)for which, as
			 determined by the Administrator, insufficient commercial lending is available
			 at affordable rates to allow for widespread deployment.
					(2)Credit
			 supportThe term credit support means—
					(A)direct loans,
			 letters of credit, loan guarantees, and insurance products; and
					(B)the purchase or
			 commitment to purchase, or the sale or commitment to sell, debt instruments
			 (including subordinated securities).
					(3)Direct
			 loanThe term direct loan has the meaning given the
			 term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
				(4)Loan
			 guaranteeThe term loan guarantee has the meaning
			 given the term in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a).
				(5)Renewable energy
			 resourceThe term renewable energy resource means
			 each of the following:
					(A)Wind
			 energy.
					(B)Solar
			 energy.
					(C)Geothermal
			 energy.
					(D)Renewable
			 biomass.
					(E)Biogas derived
			 exclusively from renewable biomass.
					(F)Biofuels derived
			 exclusively from renewable biomass.
					(G)Hydropower.
					(H)Marine and
			 hydrokinetic renewable energy, as that term is defined in section 632 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17211).
					(d)TransparencyThe
			 Secretary of Energy shall seek to foster through its credit support
			 activities—
				(1)the development
			 and consistent application of standard contractual terms, transparent
			 underwriting standards and consistent measurement and verification protocols,
			 as applicable; and
				(2)the creation of
			 performance data that promotes effective underwriting and risk management to
			 support lending markets and stimulate the development of private investment
			 markets.
				(e)Exempt
			 securitiesAll securities insured or guaranteed by the Secretary
			 of Energy shall, to the same extent as securities that are direct obligations
			 of or obligations guaranteed as to the principal or interest by the United
			 States, be considered to be exempt securities within the meaning of the laws
			 administered by the Securities and Exchange Commission.
			
